SCHOONOVER, Judge.
The state has appealed from a judgment holding that the “bookmaking” statute, section 849.25, Florida Statutes (1981), is unconstitutional. We reverse.
The appellant, the State of Florida, filed an information charging the appellee, Michael Sanford Shirah, with five counts of bookmaking in violation of section 849.25 and one count of violating section 895.03, Florida Statutes (1981).
The trial court held that the bookmaking statute is unconstitutional and dismissed the information.
This case is governed by this court’s holding in the case of State v. Tate, 420 So.2d 116 (Fla. 2d DCA 1982). Accordingly, based upon the reasoning in Tate, we once again hold that section 849.25 does not violate the equal protection clauses of the United States and Florida Constitutions and is not so vague that men of common intelligence must necessarily guess at the statute’s meaning and differ as to its application.
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN, J., concur.